Citation Nr: 1209304	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits based upon a claim for a nonservice-connected pension at a higher rate of payment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had honorable military service in the United States Army from January 1947 to May 1955.  He had additional nonqualifying service from May 1955 to May 1958.  The Veteran died on January [redacted], 2005.  At the time of his death, the Veteran was a widower.  The appellant is the Veteran's sister.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2005 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of a nonservice-connected pension.  The rate in which he was receiving compensation had been computed based on medical expense information received in March 2004.

2.  The Veteran died on January [redacted], 2005.  At the time of his death, the Veteran did not have a claim before the VA for any type of compensation or pension benefits.  

3.  Following her brother's death, the appellant submitted a claim for any accrued benefits owed to her brother based on a recomputation of nonservice-connected pension and additional medical expenses for calendar year 2004.  

4.  At the time of the Veteran's death, the appellant was not a dependent of the Veteran.  



CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), there are applicable duties to notify and assist a claimant for VA benefits with the evidentiary development of his or her claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  As provided at 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), there is a duty to notify the claimant of the information and evidence necessary to substantiate the claim, and of the joint obligation between the claimant and VA to obtain that information and evidence. (A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 

In the present case the outcome is determinative according to the laws and regulations involving who may received accrued benefits, and there is no contention or reasonable indication that further factual development would be of assistance.  In these situations, where the law and not the case facts are dispositive, the notice and assistance obligations specified under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").  See also, Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In any event, the RO has provided a May 2008 statement of the case (SOC) to the appellant that included citation to the applicable law and regulations as to her claim, as well as the basis for the denial of benefits.  Hence, the appellant has been given general notice of how to substantiate her claim and the opportunity to respond with further evidence and argumentation.  This claim therefore may be adjudicated on its merits without further development of the record. 

Additionally, the Board notes that the deceased also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.   The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file [as well].  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.  

The record indicates that the Veteran had, for many years, received a nonservice-connected pension.  The computation of the amount paid to the Veteran was based upon his countable income minus any deductable expenses, including medical expense costs.  Per the claims folder, the rate in which the Veteran was paid in the calendar year prior to his death (2004) was based upon financial information provided to the RO in the spring of 2004.  

In January 2005, the Veteran died.  At the time of his death, he was a widower.  Following his death, the appellant submitted a claim to the RO for burial benefits as she had paid for the expenses incurred in burying her brother.  Shortly thereafter, she also submitted a request for any accrued benefits owed to the Veteran be paid to her.  In applying for said accrued benefits, the appellant averred that because of the medical expenses incurred by the Veteran during calendar year 2004, he should be been awarded nonservice-connected pension benefits at a higher rate.  That is, he should have received more money from the VA while he was alive.  As such, she asked that the benefits paid to her as her brother's survivor.  Upon reviewing the claim, the RO denied the appellant's claim for accrued benefits.  

The appellant was notified of that decision and she has appealed to the Board for review.  It is noted that after the appellant submitted her notice of disagreement, the RO issued a statement of the case (SOC) in May 2008.  In the "Reasons and Bases" portion of that document, the RO indicated that accrued benefits could not be granted because the report of unreimbursed medical expenses submitted by the appellant was not in the Veteran's claims file at the time of his death.  The RO cited 38 C.F.R. § 3.1000(d)(4), which states that accrued benefits may only be based on the evidence in VA's possession on the date of the beneficiary's death.  The RO further concluded that available evidence did not show that the Veteran was due any monies and as such, accrued benefits could not be granted. 

As stated, the Board would note that in the SOC, the RO specifically provided to the appellant a copy of the VA regulation governing the payment of accrued benefits.  This regulation is 38 C.F.R. § 3.1000.

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years. 

See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 3.1000 (2011). 

In general, accrued benefits are only payable to a "surviving spouse" or "child."  38 C.F.R. 3.1000(a) (2011) provides, in pertinent part, that periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: 

(1)  Upon the death of a veteran to the living person first listed as follows: 

(i)  His or her spouse; 

(ii)  His or her children (in equal shares); 

(iii)  His or her dependent parents (in equal shares) or the surviving parent; 

(2)  Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; 

(3)  Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; 

(4)  Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; 

(5)  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 

38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A) (West 2002), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  Subsection (a)(5) provides:  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5) (West 2002). 

The Board notes that the statute regarding accrued benefits claims was amended by the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  Section 212 created a new statute, 38 U.S.C.A. § 5121A, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by the Secretary was pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also Veterans Benefits Administration Fast Letter, Overview of Changes Made by Public Law 110-389, The Veterans' Benefits Improvement Act (Mar. 3, 2009).  The change does not affect cases involving deaths prior to that time, such as this case. 

The Veteran was a widower at the time of his death.  The appellant is the Veteran's sister.  There is no evidence contained in the claims folder indicating, suggesting, or insinuating that the appellant was the Veteran's dependent at the time of his death.  As such, the Board finds that the appellant has no legal entitlement to accrued benefits as the appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002).  The evidence of record does not show that the appellant was adopted by the Veteran during his lifetime nor does it show that the appellant was the Veteran's dependent.  The evidence of record thus shows that the appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) (2011). 

The Board notes that it is not considering whether the appellant is entitled to reimbursement for the expenses of the last sickness or burial of her brother, but is only considering whether there is legal entitlement to accrued benefits based on the surviving sister's claim for accrued benefits.  In conclusion, the Board finds that there is no legal basis for entitlement to accrued benefits because the appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000 (2011).  In a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim must be denied as a matter of law.

The Board would further add that, by definition, accrued benefits are those benefits in which the veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2011).  Thus, the appellant could not furnish additional evidence showing medical expenses paid in the calendar year prior to the Veteran's death.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353 (1993). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his/her death for such benefits or else be entitled to them under an existing rating or decision.  Here the record shows that the Veteran did not have any type of claim pending at the time of his death.  Hence, even if the Board determined that the appellant was an individual who could be classified as a survivor of the Veteran at the time of his death, since the evidence submitted was not in the possession of the VA at the time of his death, said evidence could not be considered in support of the appellant's claim for benefits.  Thus, her claim would also be denied.  


ORDER

Entitlement to accrued benefits based upon a claim for a nonservice-connected pension at a higher rate of payment is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


